Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 1 of 19 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                      CASE NO.:

 ESTHER B. GARCIA
 and other similarly situated individuals,

         Plaintiff (s),
 v.

 EPDUSA, INC.,
 a/k/a LA GIRALDILLA RESTAURANT,
 ERICK DE LA TORRE, and
 YANELQUIS O. DE LA TORRE,

       Defendants,
 __________________________________/

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

         COMES NOW the Plaintiff ESTHER B. GARCIA, and other similarly situated

 individuals, by and through the undersigned counsel, and hereby sues Defendants

 EPDUSA, INC. a/k/a LA GIRALDILLA RESTAURANT, ERICK DE LA TORRE, and

 YANELQUIS O. DE LA TORRE, individually, and alleges:

      1. This is an action to recover money damages for unpaid minimum wages, under the

         laws of the United States. This Court has jurisdiction pursuant to the Fair Labor

         Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the

         Act”).

      2. Plaintiff ESTHER B. GARCIA (hereinafter ESTHER B. GARCIA, or Plaintiff) is

         a resident of Tampa, Florida, within the jurisdiction of this Honorable Court.

         Plaintiff is a covered employee for purposes of the Act.




                                         Page 1 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 2 of 19 PageID 2



    3. Defendant EPDUSA, INC. a/k/a LA GIRALDILLA RESTAURANT (hereinafter,

       LA GIRALDILLA RESTAURANT, or Defendant) is a Florida corporation, having

       place of business in Tampa, Florida, where Plaintiff worked for Defendant. At all

       times, Defendant was and is engaged in interstate commerce.

    4. The individual Defendants ERICK DE LA TORRE, and YANELQUIS O. DE LA

       TORRE, were and are now, the owners/partners and managers, and they directed

       operations of LA GIRALDILLA RESTAURANT. These individual Defendants

       were the employers of Plaintiff and others similarly situated within the meaning of

       Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

    5. The Complete name of Plaintiff ERICK DE LA TORRE is ERICK P DIEGO DE

       LA TORRE, as per the Division of Corporations of Florida. In this Complaint we

       are going to use the name of ERICK DE LA TORRE to avoid confusions with his

       middle name.

    6. All the actions raised in this complaint took place in Tampa-Hillsborough County

       Florida, within the jurisdiction of this Court.

                    ALLEGATIONS COMMON TO ALL COUNTS

    7. This cause of action is brought by Plaintiff as a collective action to recover from

       Defendants unpaid regular hours, minimum wages, retaliatory damages, liquidated

       damages, and the costs and reasonably attorney’s fees under the provisions of Fair

       Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”).

       This action is brought on behalf of Plaintiff and all other current and former

       employees similarly situated to Plaintiff (“the asserted class”) and who worked in




                                        Page 2 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 3 of 19 PageID 3



       excess of forty (40) or less hours during one or more weeks on or after April 2017,

       (the “material time”) without being properly compensated.

    8. Corporate Defendant LA GIRALDILLA RESTAURANT is a retail business

       operating as a Cuban cafeteria restaurant. The primary function of this restaurant is

       to sell Cuban food to customers, whether they sit-down, carry out the food, or have

       it delivered. Defendants also sells alcoholic beverages. This business was located

       at 1003 W Hillsborough Avenue, Tampa 33603, where Plaintiff worked.

    9. Defendants LA GIRALDILLA RESTAURANT, ERICK DE LA TORRE and

       YANELQUIS O. DE LA TORRE employed Plaintiff ESTHER B. GARCIA from

       April 25, 2017 to June 21, 2019, or 112 weeks.

    10. Plaintiff was hired as a non-exempt, full-time, hourly employee. Plaintiff was a

       waitress who was paid as a tipped employee at the rate of $5.08, $5.23, and $5.44

       an hour plus tips. Plaintiff had also other non-tippable duties, like janitorial work.

    11. Plaintiff worked every week a minimum average of 5 days with 35 working hours.

       Some weeks Plaintiff worked 6 days with a minimum of 42 hours, or double shifts

       with more than 42 hours. Plaintiff was not paid for overtime hours at any rate, not

       even the minimum wage rate.

    12. Plaintiff had an irregular schedule, but at least during her last year of employment

       she worked the afternoon shift, 5 days per week. From Mondays to Saturdays from

       5:00 PM to 12:00 AM (7 hours); and on Saturdays the morning shift from 11:00

       AM to 5:00 PM (6 hours), working this schedule Plaintiff completed a minimum

       of 35 working hours each week. Plaintiff was unable to take bona-fide lunch breaks.




                                       Page 3 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 4 of 19 PageID 4



    13. While working as a waiter, Plaintiff was a tipped employee who was paid $5.08,

       $5.23, and $5.44 minimum wage for tipped employees, plus tips that she retained

       as her own property. However, Defendants were not entitled to a tip credit because

       they did not establish a valid tip pooling agreement. Wrongfully, demanded from

       the waitresses including Plaintiff, to “pay” from their tips an approximate amount

       of $75.00 weekly each, to cover $500.00 which were the dishwasher’s wages.

       Plaintiff paid her share of $75.00 with the proceedings of her tips. Thus, Defendants

       established an invalid tip pooling agreement because of the participation of a non-

       qualified employee such as the dishwasher. Defendants paid the dishwasher’s

       wages with the tips belonging to Plaintiff and other waitresses.

    14. Therefore, Defendants are not entitled to the “tip credit” allowed by law.

       Defendants are obligated to pay Plaintiff the full minimum wage or $8.10, $8.25,

       and $8.46 an hour for all the time Plaintiff worked at LA GIRALDILLA

       RESTAURANT.

    15. Moreover, during 2019, Defendants did not pay Plaintiff 16 weeks her regular

       wages.

    16. During her entire period of employment with Defendants, Plaintiff was not paid her

       wages on timely fashion. She was paid her wages irregularly, always late and in

       partial payments.

    17. Plaintiff clocked and Plaintiff and Defendants were able to track the hours worked

       by Plaintiff and other similarly situated employees.




                                       Page 4 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 5 of 19 PageID 5



    18. Therefore, Defendants willfully failed to pay Plaintiff minimum wages for every

       regular hour that she worked, in violation in violation of Section 206 of the Fair

       Labor Standards Act of 1938 (29 U.S.C. 206 (a)).

    19. Plaintiff was paid bi-weekly with checks and cash, but she was paid always for

       previous unpaid weeks.

    20. Plaintiff was always in disagreement with the irregularity of the payment and she

       complained many times about the lack of payment for regular hours and some

       overtime hours. Plaintiff subsisted only with her earned tips.

    21. On or about June 22, 2019, after many failed promises to be paid, Plaintiff called

       Defendant YANELQUIS O. DE LA TORRE to request her overdue wages.

       Defendant YANELQUIS O. DE LA TORRE got very upset, fired Plaintiff, and

       requested her to came to the restaurant to sign resignation papers. Plaintiff refused

       to sign any paper, and Defendants refused to pay Plaintiff her hard-earned wages.

    22. Plaintiff is not in possession of time, and payment records, and is unable to provide

       an estimate about the unpaid overtime hours.         In this complaint, Plaintiff is

       including only one count for Minimum Wages. After Defendants provide time and

       payment records, Plaintiff will amend her Complaint to add an Overtime Count.

    23. Plaintiff ESTHER B. GARCIA intends to recover full minimum wages for every

       hour that was improperly paid to her at the wage-rate for tipped employees; 16

       weeks of unpaid regular wages accumulated in 2019; retaliatory damages;

       liquidated damages, and any other relief as allowable by law.

    24. The additional persons who may become Plaintiffs in this action are employees

       and/or former employees of Defendants who are and who were subject to the



                                        Page 5 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 6 of 19 PageID 6



       unlawful payroll practices and procedures of Defendants and were not paid

       minimum wages and/or overtime wages at the rate of time and one half of their

       regular rate of pay for all overtime hours worked in excess of forty.

                             COUNT I:
        F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
       FAILURE TO PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

    25. Plaintiff ESTHER B. GARCIA re-adopts every factual allegation as stated in

       paragraphs 1-24 of this complaint as if set out in full herein.

    26. Defendant LA GIRALDILLA RESTAURANT was and is engaged in interstate

       commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

       203(s)(1)(A). Defendant is a retail business operating as Cuban restaurant.

       Defendant had more than two employees recurrently engaged in commerce or in

       the production of goods for commerce by regularly and recurrently using the

       instrumentalities of interstate commerce to accept and solicit funds from non-

       Florida sources; by using electronic devices to authorize credit card transactions by

       ordering product and supplies produced out of State. Upon information and belief,

       the annual gross revenue of the Employer/Defendant always in excess of $500,000

       per annum. Therefore, there is FLSA enterprise coverage.

    27. The Plaintiff was employed by an enterprise engaged in interstate commerce, and

       the Plaintiff’s work for the Defendant likewise affects interstate commerce.

       Plaintiff was a cashier, cafeteria attendant, and waitress. Plaintiff through her daily

       activities, regularly completed credit card transactions.         In addition, Plaintiff

       handled, or otherwise worked on goods and/or materials that were produced for




                                       Page 6 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 7 of 19 PageID 7



       commerce and were moved across State lines at any time in the course of business.

       Therefore, there is FLSA individual coverage.

    28. This action is brought by Plaintiff ESTHER B. GARCIA and those similarly-

       situated to recover from the Employer unpaid minimum wages, as well as an

       additional amount as liquidated damages, costs, and reasonable attorney’s fees

       under the provisions of 29 U.S.C. § 201 et seq., and specifically under the

       provisions of 29 U.S.C. §206. U.S.C. §206 (a) states “Every employer shall pay to

       each of his employees who in any workweek is engaged in commerce or in the

       production of goods for commerce, or is employed in an enterprise engaged in

       commerce or in the production of goods for commerce, wages at the following

       rates:

       (1) except as otherwise provided in this section, not less than—

          (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

          (B) $6.55 an hour, beginning 12 months after that 60th day; and

          (C) $7.25 an hour, beginning 24 months after that 60th day.

    29. Defendants LA GIRALDILLA RESTAURANT, ERICK DE LA TORRE and

       YANELQUIS O. DE LA TORRE employed Plaintiff ESTHER B. GARCIA from

       April 25, 2017 to June 21, 2019, or 112 weeks.

    30. Plaintiff was hired as a non-exempt, full-time, hourly employee. Plaintiff was a

       waitress who was paid as a tipped employee at the rate of $5.08, $5.23, and $5.44

       an hour plus tips. Plaintiff had also other non-tippable duties, like janitorial work.




                                       Page 7 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 8 of 19 PageID 8



    31. During her entire period of employment with Defendants Plaintiff worked every

       week a minimum average of 5 days with 35 working hours. Some weeks Plaintiff

       worked 6 days or double shifts resulting on more than 40 hours weekly.

    32. Plaintiff had an irregular schedule, but she always worked a minimum of 35 hours

       weekly. At least during her last year of employment, Plaintiff worked the afternoon

       shift, 5 days per week. Usually, from Mondays to Saturdays from 5:00 PM to 12:00

       AM (7 hours); and on Saturdays the morning shift from 11:00 AM to 5:00 PM (6

       hours), working this schedule Plaintiff completed a minimum of 35 working hours

       each week. Plaintiff was unable to take bona-fide lunch breaks.

    33. Plaintiff was a tipped employee who was paid $5.08, $5.23, and $5.44 minimum

       wage for tipped employees, plus tips that she retained as her own property.

       However, Defendants were not entitled to a tip credit because they did not establish

       a valid tip pooling agreement. Wrongfully, Defendants demanded from the

       waitresses including Plaintiff, to “pay” from their tips an approximate amount of

       $75.00 weekly each, to cover $500.00, which were the dishwasher’s wages.

       Plaintiff paid her share of $75.00 with the proceedings of her tips. Thus, Defendants

       established an invalid tip pooling agreement because of the participation of a non-

       qualified employee such as the dishwasher. Defendants paid the dishwasher’s

       wages with the tips belonging to Plaintiff and other waitresses.

    34. Therefore, Defendants are not entitled to the “tip credit” allowed by law.

       Defendants are obligated to pay Plaintiff the full minimum wage or $8.10, $8.25,

       and $8.46 an hour for all the time Plaintiff worked at LA GIRALDILLA

       RESTAURANT.



                                       Page 8 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 9 of 19 PageID 9



    35. During her entire period of employment with Defendants, Plaintiff was not paid her

       wages on timely fashion. Plaintiff was paid irregularly, always late and in partial

       payments.

    36. Moreover, during 2019, Defendants did not pay Plaintiff 16 weeks her regular

       wages.

    37. Plaintiff clocked and Plaintiff and Defendants were able to track the hours worked

       by Plaintiff and other similarly situated employees.

    38. Therefore, Defendants willfully failed to pay Plaintiff minimum wages for every

       regular hour that she worked, in violation in violation of Section 206 of the Fair

       Labor Standards Act of 1938 (29 U.S.C. 206 (a)).

    39. Plaintiff was paid bi-weekly with checks and cash, but she was paid always late for

       previous unpaid weeks.

    40. Plaintiff is not in possession of time, and payment records, and she will provide a

       good faith estimate about her unpaid wages based on a workweek of 35 hours and

       her best recollections. Plaintiff will amend her Complaint after proper discovery.,

    41. The records, if any, concerning the number of hours worked by Plaintiff and all

       other employees, and the compensation actually paid to such employees should be

       in the possession and custody of Defendants. However, upon information and

       belief, Defendants did not maintain accurate and complete time records of hours

       worked by Plaintiff and other employees in the asserted class, since management

       did not keep any time-keeping method.

    42. Defendants violated the record keeping requirements of FLSA, 29 CFR Part 516.




                                       Page 9 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 10 of 19 PageID 10



     43. Upon information and belief, Defendant never posted any notice, as required by the

        Fair Labor Standards Act and Federal Law, to inform employees of their Federal

        rights to overtime and minimum wage payments. Defendant violated the Posting

        requirements of 29 U.S.C. § 516.4.

     44. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

        time of the filing of this complaint, Plaintiff’s good faith estimate of unpaid wages

        are as follows:

        *Please note that these amounts are based on a preliminary calculation and that these
        figures could be subject to modification as discovery could dictate.
        *Florida minimum wage is higher than Federal minimum wage.
          As per FLSA regulations the higher minimum wage applies

            a. Total amount of alleged unpaid minimum wages:

                Fourteen Thousand Eight Hundred Eighty-Four Dollars and 80/100
                ($14,884.80)

            b. Calculation of such wages:
               Total relevant weeks: 112 weeks

                  I.      Unpaid Minimum Wages for 2017 = 36 weeks
                          Total relevant weeks = 36 weeks
                          Total hours worked= 35 hours weekly
                          Regular rate: Fl Min wage 2017: $8.10
                          Rate paid: $5.08 an hour
                          Full Minimum wage: $8.10-$5.08 rate paid=$3.02 difference

                Min. wage difference $3.02 x 35 working hours= $105.70 weekly
                $105.70 x 36 weeks= $3,805.20


                 II.      Unpaid Minimum wages for 2018 = 52 weeks
                          Total relevant weeks = 52 weeks
                          Total hours worked= 35 hours weekly
                          Regular rate: Fl Min wage 2018: $8.25
                          Rate paid: $5.23 an hour
                          Full Minimum wage: $8.25-$5.23 rate paid=$3.02 difference

                Min. wage difference $3.02 x 35 working hours= $105.70 weekly

                                        Page 10 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 11 of 19 PageID 11



                $105.70 x 52 weeks= $5,496.40


                III.   Unpaid Minimum wages for 2019 = 24 weeks
                       Total relevant weeks = 8 weeks
                       Total hours worked= 35 hours weekly
                       Regular rate: Fl Min wage 2019: $8.46
                       Rate paid: $5.44 an hour
                       Full Minimum wage: $8.46-$5.44 rate paid=$3.02 difference

                Min. wage difference $3.02 x 35 working hours= $105.70 weekly
                $105.70 x 8 weeks= $845.60


                IV.    Unpaid Minimum Wage /16 unpaid weeks
                       Total relevant weeks = 16 weeks
                       Total hours worked= 35 hours weekly
                       Total unpaid hours= 35 hours weekly
                       Regular rate: Fl Min wage 2019: $8.46
                       Rate paid: $0.00 an hour

                Minimum wage: $8.46 x 35 hours=$296.10 difference
                $296.10 x 16 weeks = $4,737.60

                Total I, II, III, and IV: $14,884.80

        c. Nature of wages (e.g. overtime or straight time):

           This amount represents unpaid minimum wages at Florida minimum wage-rate.

     45. Plaintiff was not paid full minimum wages for a substantial number of hours during

        the relevant period. Therefore, Defendants unlawfully failed to pay minimum

        wages to Plaintiff.

     46. Defendants knew and/or showed reckless disregard of the provisions of the Act

        concerning the payment of minimum wages as required by the Fair Labor Standards

        Act and remain owing Plaintiff and those similarly-situated these minimum wages

        since the commencement of Plaintiff and those similarly-situated employee’s




                                        Page 11 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 12 of 19 PageID 12



        employment with Defendants as set forth above, and Plaintiff and those similarly-

        situated are entitled to recover double damages.

     47. At the times mentioned, individual Defendants ERICK DE LA TORRE and

        YANELQUIS O. DE LA TORRE were owners/partners/managers, and they

        directed operations of LA GIRALDILLA RESTAURANT. Defendants ERICK DE

        LA TORRE, and YANELQUIS O. DE LA TORRE were the employers of Plaintiff

        and others similarly situated individuals within the meaning of Section 3(d) of the

        “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, these individual

        Defendants acted directly in the interests of LA GIRALDILLA RESTAURANT in

        relation to its employees, including Plaintiff and others similarly situated.

        Defendants ERICK DE LA TORRE and YANELQUIS O. DE LA TORRE had

        financial and operational control of the business, determined Plaintiff’s terms and

        conditions of employment, and they are jointly and severally liable for Plaintiff’s

        damages.

     48. Defendants LA GIRALDILLA RESTAURANT, ERICK DE LA TORRE and

        YANELQUIS O. DE LA TORRE willfully and intentionally refused to pay

        Plaintiff ESTHER B. GARCIA and all other similarly situated employees,

        minimum wages as required by the law of the United States and remain owing

        Plaintiff and those similarly situated these minimum wages since the

        commencement of Plaintiff’s employment with Defendants as set forth above.

     49. Plaintiff, and other similarly situated employees, seeks to recover for minimum

        wage violations accumulated for the relevant time of employment. Plaintiff has




                                      Page 12 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 13 of 19 PageID 13



          retained the law offices of the undersigned attorney to represent her in this action

          and is obligated to pay reasonable attorneys’ fees.

                                        PRAYER FOR RELIEF

   WHEREFORE, Plaintiff ESTHER B. GARCIA and those similarly situated respectfully

   request that this Honorable Court:

           A. Enter judgment for Plaintiff ESTHER B. GARCIA and other similarly situated

              and against the Defendants LA GIRALDILLA RESTAURANT, ERICK DE

              LA TORRE, and YANELQUIS O. DE LA TORRE based on Defendants’

              willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and

              other Federal Regulations; and

           B. Award Plaintiff ESTHER B. GARCIA actual damages in the amount shown to

              be due for unpaid minimum wages.

           C. Award Plaintiff an equal amount in double damages/liquidated damages; and

           D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

           E. Grant such other and further relief as this Court deems equitable and just and/or

              available pursuant to Federal Law.

                                        JURY DEMAND

  Plaintiff ESTHER B. GARCIA demands trial by jury of all issues triable as of right by jury.

                            COUNT II:
      FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
          RETALIATORY DISCHARGE; AGAINST ALL DEFENDANTS

      50. Plaintiff ESTHER B. GARCIA re-adopts every factual allegation as stated in

          paragraphs 1-24 of this complaint as if set out in full herein.




                                          Page 13 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 14 of 19 PageID 14



     51. Defendant LA GIRALDILLA RESTAURANT was and is engaged in interstate

        commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

        203(s)(1)(A). Defendant is a retail business operating as Cuban restaurant.

        Defendant had more than two employees recurrently engaged in commerce or in

        the production of goods for commerce by regularly and recurrently using the

        instrumentalities of interstate commerce to accept and solicit funds from non-

        Florida sources; by using electronic devices to authorize credit card transactions by

        ordering product and supplies produced out of State. Upon information and belief,

        the annual gross revenue of the Employer/Defendant was always in excess of

        $500,000 per annum. Therefore, there is FLSA enterprise coverage.

     52. The Plaintiff was employed by an enterprise engaged in interstate commerce, and

        the Plaintiff’s work for the Defendant likewise affects interstate commerce.

        Plaintiff was a cashier, restaurant attendant, and waitress. Plaintiff through her daily

        activities, regularly completed credit card transactions.       In addition, Plaintiff

        handled, or otherwise worked on goods and/or materials that were produced for

        commerce and were moved across State lines at any time in the course of business.

        Therefore, there is FLSA individual coverage.

     53. By reason of the foregoing, Defendant’s business activities involve those to which

        the Fair Labor Standards Act applies.

     54. 29 U.S.C. § 206 (a) (1) states “….an employer must pay a minimum wage of

        $5.15/hr. to an employee who is engaged in commerce....” [29 U.S.C. § 206 (a)

        (1)].




                                        Page 14 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 15 of 19 PageID 15



     55. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than

        forty hours in any work week, the employer must compensate the employee for

        hours in excess of forty at the rate of at least one and one-half times the employee's

        regular rate…"

     56. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to

        discharge or in any other manner discriminate against any employee because such

        employee has filed any complaint or instituted or caused to be instituted any

        proceeding under or related to this chapter, or has testified or is about to testify in

        any such proceeding,......”

     57. Defendants LA GIRALDILLA RESTAURANT, ERICK DE LA TORRE and

        YANELQUIS O. DE LA TORRE employed Plaintiff ESTHER B. GARCIA from

        April 25, 2017 to June 21, 2019, or 112 weeks.

     58. Plaintiff was hired as a non-exempt, full-time, hourly employee. Plaintiff was a

        waitress who was paid as a tipped employee at the rate of $5.08, $5.23, and $5.44

        an hour plus tips.

     59. During her entire period of employment with Defendants Plaintiff worked every

        week a minimum average of 5 days with 35 working hours. Some weeks Plaintiff

        worked 6 days or double shifts resulting on more than 40 hours weekly.

     60. Many weeks Plaintiff worked more than 40 hours weekly, but Defendants did not

        pay her overtime hours. Plaintiff was unable to take bona-fide lunch breaks.

     61. Plaintiff was a tipped employee who was paid $5.08, $5.23, and $5.44 minimum

        wage for tipped employees, plus tips that she retained as her own property.

        However, Defendants were not entitled to a tip credit because they did not establish



                                        Page 15 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 16 of 19 PageID 16



        a valid tip pooling agreement. Wrongfully, Defendants demanded from the

        waitresses including Plaintiff, to “pay” from their tips an approximate amount of

        $75.00 weekly each, to cover $500.00, which were the dishwasher’s wages.

        Plaintiff paid her share of $75.00 with the proceedings of her tips. Thus, Defendants

        established an invalid tip pooling agreement because of the participation of a non-

        qualified employee such as the dishwasher. Defendants paid the dishwasher’s

        wages with the tips belonging to Plaintiff and other waitresses.

     62. Therefore, Defendants are not entitled to the “tip credit” allowed by law.

        Defendants are obligated to pay Plaintiff the full minimum wage or $8.10, $8.25,

        and $8.46 an hour for all the time Plaintiff worked at LA GIRALDILLA

        RESTAURANT.

     63. During her entire period of employment with Defendants, Plaintiff was not paid her

        wages on timely fashion. Plaintiff was paid irregularly, always late and in partial

        payments.

     64. Moreover, during 2019, Defendants did not pay Plaintiff 16 weeks her regular

        wages.

     65. Plaintiff clocked and Plaintiff and Defendants were able to track the hours worked

        by Plaintiff and other similarly situated employees.

     66. Therefore, Defendants willfully failed to pay Plaintiff minimum wages for every

        regular hour that she worked, in violation in violation of Section 206 of the Fair

        Labor Standards Act of 1938 (29 U.S.C. 206 (a)).




                                       Page 16 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 17 of 19 PageID 17



     67. Plaintiff was always in disagreement with the irregularity of the payment and she

        complained many times about the lack of payment for regular hours and some

        overtime hours. Plaintiff subsisted only with her earned tips.

     68. Plaintiff complained and requested her unpaid wages, overtime hours, and protested

        about unlawful tip deductions multiple times. More recently, Plaintiff complained

        on June 3, June 13, June 14, 2019.

     69. These complaints constituted protected activity under FLSA, 29 U.S.C. 215(a)(3).

     70. On or about June 22, 2019, after many broken promises to be paid, Plaintiff called

        Defendant YANELQUIS O. DE LA TORRE to request her overdue wages.

        Defendant YANELQUIS O. DE LA TORRE got very upset, fired Plaintiff, and

        requested her to sign resignation papers. Plaintiff refused to sign any paper.

        Defendants fired Plaintiff, but they did not pay Plaintiff her unpaid wages.

     71. At all times during her employment, Plaintiff performed her work satisfactorily.

        There was no reason other than a retaliatory action to terminate Plaintiff’s

        employment with Defendant.

     72. The termination of Plaintiff ESTHER B. GARCIA by the Defendant was directly

        and proximately caused by Defendant’s unjustified retaliation against her, because

        of her multiple complains about regular and overtime payment, in violation of

        Federal Law.

     73. Plaintiff’s termination came just in closed proximity after Plaintiff’s participation

        in protected activity.

     74. At the times mentioned, individual Defendant ERICK DE LA TORRE and

        YANELQUIS O. DE LA TORRE were the owners/partners/managers, and they



                                        Page 17 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 18 of 19 PageID 18



            directed operations of LA GIRALDILLA RESTAURANT. Defendant ERICK DE

            LA TORRE and YANELQUIS O. DE LA TORRE were the employers of Plaintiff

            and others similarly situated individuals within the meaning of Section 3(d) of the

            “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, these individual

            Defendants acted directly in the interests of LA GIRALDILLA RESTAURANT in

            relation to its employees, including Plaintiff and others similarly situated.

            Defendant ERICK DE LA TORRE and YANELQUIS O. DE LA TORRE had

            financial and operational control of the business, determined Plaintiff’s terms and

            conditions of employment, and they are joint and severally liable for Plaintiff’s

            damages.

      75. Defendants LA GIRALDILLA RESTAURANT, ERICK DE LA TORRE and

            YANELQUIS O. DE LA TORRE willfully and maliciously retaliated against

            Plaintiff because she engaged in protected activity.

      76. The Defendants’ termination of Plaintiff’s employment was in direct violation of

            29 U.S.C. 215 (a) (3) and, as a direct result, Plaintiff has been damaged.

      77. Plaintiff has retained the law offices of the undersigned attorney to represent her in

            this action and is obligated to pay a reasonable attorneys’ fee.

                                      PRAYER FOR RELIEF

  WHEREFORE, Plaintiff ESTHER B. GARCIA respectfully requests that this Honorable

  Court:

           A. Issue a declaratory judgment that Defendants’ acts, policies, practices and

              procedures complained of herein violated provisions of the Fair Labor Standards

              Act;



                                           Page 18 of 19
Case 8:19-cv-02118-WFJ-CPT Document 1 Filed 08/22/19 Page 19 of 19 PageID 19



           B. Enter judgment against Defendants LA GIRALDILLA RESTAURANT, ERICK

              DE LA TORRE and YANELQUIS O. DE LA TORRE that Plaintiff recovers

              compensatory damages and an equal amount of liquidated damages as provided

              under the law and in 29 U.S.C. § 216(b);

           C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

           D. Order the Defendants LA GIRALDILLA RESTAURANT, ERICK DE LA

              TORRE and YANELQUIS O. DE LA TORRE to make whole the Plaintiff by

              providing appropriate back pay and other benefits wrongly denied in an amount

              to be shown at trial and other affirmative relief;

           E. Plaintiff ESTHER B. GARCIA further prays for such additional relief as the

              interests of justice may require.

                                         JURY DEMAND

   Plaintiff ESTHER B. GARCIA demands trial by jury of all issues triable as of right by

   jury.

  Dated: August 22, 2019

                                                      Respectfully submitted,

                                                     By: _/s/ Zandro E. Palma____
                                                     ZANDRO E. PALMA, P.A.
                                                     Florida Bar No.: 0024031
                                                     9100 S. Dadeland Blvd.
                                                     Suite 1500
                                                     Miami, FL 33156
                                                     Telephone: (305) 446-1500
                                                     Facsimile: (305) 446-1502
                                                     zep@thepalmalawgroup.com
                                                     Attorney for Plaintiff




                                           Page 19 of 19
